Citation Nr: 1600180	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an effective date earlier than July 20, 2012, for the grant of service connection for right upper extremity radiculopathy.    

3.  Entitlement to a higher initial rating in excess of 20 percent for L4-5 degenerative disc disease, claimed as lumbago (lumbar spine disability).  

4.  Entitlement to a higher initial rating for status post C5-6 cervical discectomy and fusion with scar (cervical spine disability), rated as 20 percent disabling prior to January 5, 2015, and as 10 percent from that day forward.  

5.  Entitlement to a higher initial rating in excess of 10 percent for right shoulder sprain, claimed as right shoulder tendonitis (right shoulder disability).

6.  Entitlement to a higher initial rating in excess of 10 percent for left ankle sprain, also claimed as left Achilles tendonitis (left shoulder disability).  
7.  Entitlement to a higher initial rating in excess of 10 percent for allergic rhinitis.  

8.  Entitlement to a higher initial rating in excess of 10 percent for tension headaches.  

9.  Entitlement to service connection for left upper extremity radiculopathy.  

10.  Entitlement to service connection for right lower extremity radiculopathy.

11.  Entitlement to service connection for left lower extremity radiculopathy.

12.  Entitlement to service connection for fibromyalgia.

13.  Entitlement to service connection for myofascial pain syndrome.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to June 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and St. Paul, Minnesota, respectively.  The St. Paul RO maintains local jurisdiction in this claim.  

In the July 2011 rating decision, the RO, in relevant part, granted service connection for a cervical spine disability, with an initial 20 percent rating assigned; granted service connection for a lumbar spine disability, with an initial 10 percent rating assigned; granted service connection for IBS, with an initial 10 percent rating assigned; granted service connection for right shoulder disability, with an initial 10 percent rating assigned; granted service connection for left ankle disability, with an initial noncompensable rating assigned; granted service connection for allergic rhinitis, with an initial noncompensable rating assigned; granted service connection for tension headaches, with an initial noncompensable rating assigned; and denied service connection for myofascial pain syndrome.  Each rating assigned in this decision was made effective June 21, 2011, the first day after the Veteran's discharge from military service.  

In the July 2013 rating decision, the RO granted service connection for right upper extremity radiculopathy, with an initial 40 percent rating assigned, effective July 20, 2012; and denied service connection for fibromyalgia, left and right lower extremity radiculopathy, and left upper extremity radiculopathy.    

A January 2015 rating decision granted an increased rating of 30 percent for IBS, 20 percent for lumbar spine disability, 10 percent for left ankle sprain, 10 percent for allergic rhinitis, and 10 percent for tension headaches, each made effective June 21, 2011.  In addition, the rating decision reduced the cervical spine disability rating from 20 to 10 percent, effective January 5, 2015.  

The Board notes that service connection for obstructive sleep apnea was granted in a July 2012 rating decision, with an initial 50 percent rating assigned.  The Veteran did not submit a notice of disagreement or any new evidence within one year of that decision.  A May 2015 VA Form 8 mistakenly listed the issue of entitlement to an increased rating for obstructive sleep apnea as on appeal; however, the Veteran was not issued notice indicating that that issue is on appeal, and the RO took no other actions indicating that the issue is on appeal.  Furthermore, the Veteran and his representative have not asserted that that issue is on appeal and has not included the issue in any brief.  Accordingly, the Board has determined that the issue is not properly on appeal and will not be considered further.  38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).

The issues of service connection for right and left lower extremity radiculopathy, left upper extremity radiculopathy, fibromyalgia, and myofascial pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for IBS. 

2.  Right upper extremity radiculopathy was not demonstrated prior to July 20, 2012.    

3.  Lumbar spine disability is manifested by painful forward flexion limited to 60 degrees at most without unfavorable ankylosis of the entire thoracolumbar spine or doctor-prescribed bed rest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.

4.  Prior to January 5, 2015, cervical spine disability manifested by painful forward flexion limited to greater than 15 degrees but not greater than 30 degrees, with a combined range of motion of 170 degrees, without unfavorable ankylosis of the entire cervical spine, doctor-prescribed bed rest for incapacitating episodes of at least four weeks, or a scar that is painful, unstable, or manifested by one characteristic of disfigurement.  

5.  Beginning January 5, 2015, cervical spine disability is manifested by painful forward flexion greater than 30 degrees but not greater than 40 degrees, with a combined range of motion of 310 degrees, without muscle spasms or guarding, doctor-prescribed bedrest for incapacitating episodes of at least two weeks, or a scar that is painful, unstable, or manifested by one characteristic of disfigurement.    

6.  The right shoulder disability has manifested by painful motion without ankylosis, limitation of arm motion to shoulder level or lower, or other impairment of the humerus or clavicle/scapula.

7.  The left ankle disability has manifested by at most moderate limitation of motion without evidence of ankylosis or malunion of any bones.  

8.  Allergic rhinitis has not manifested with polyps.

9.  Tension headaches have manifested by headaches with, at most, prostrating attacks of non-migraine pain occurring on an average less than once every two months; the residuals have not been more nearly approximated by more frequent prostrating attacks or prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for IBS are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to an effective date earlier than July 20, 2012, for the grant of service connection for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an initial rating in excess of 20 percent for lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).  

4.  Prior to January 5, 2015, the criteria for an initial rating in excess of 20 percent for cervical spine disability are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5242, 5243; § 4.118, Diagnostic Codes 7800, 7804 (2015).

5.  Beginning January 5, 2015, the criteria for an increased rating in excess of 10 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5242, 5243; § 4.118, Diagnostic Codes 7800, 7804.

6.  The criteria for an initial rating in excess of 10 percent for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

7.  The criteria for an initial disability rating in excess of 10 percent for left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

8.  The criteria for an initial disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

9.  The criteria for an initial disability rating in excess of 10 percent for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim involving service-connected right upper extremity radiculopathy arises from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Nevertheless, the Board notes that the Veteran received proper notice of the process by which disability ratings and effective dates are established in an October 2012 and May 2013 letter, prior to the relevant rating decision on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal regarding the lumbar spine, cervical spine, right shoulder, left ankle, allergic rhinitis, and tension headaches arises from disagreement with the initial rating assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the Veteran's service treatment records as well as all identified VA and private treatment records.  He has not reported any other treatment or identified any missing records.  

Additionally, the Veteran was provided VA examinations in September 2010, June 2013, and January 2015 to evaluate the current severity of the lumbar spine, cervical spine, right shoulder, left ankle, allergic rhinitis, and tension headaches.  The Board finds that the medical opinion evidence is adequate as it is based on thorough physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 38 C.F.R. § 3.159(c)(4).
  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


IBS

In an October 2015 statement, the Veteran stated that he would like to withdraw his appeal for entitlement to a higher initial rating for IBS.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for IBS is dismissed.


Earlier Effective Date: Right Upper Extremity Radiculopathy

The Veteran asserted in an October 2015 statement from his representative that although he is not appealing the rating assigned to currently service-connected right upper extremity radiculopathy, he contends that he is entitled to an effective date earlier than July 20, 2012, for the grant of service connection.  He contends that the effective date should be the same as the effective date for the grant of service connection for cervical spine disability.  
In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

Under VA regulations, when evaluating a spine condition, separate evaluations are warranted for any associated neurologic abnormalities related to a service-connected spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2015).  Once service connection is granted for a spine disability, whether there are any neurologic abnormalities associated with a spine condition must be considered.  Therefore, the Veteran is correct that when he filed his claim for service connection for the cervical spine disability, encompassed in that claim were any and all neurologic abnormalities proximately related to the cervical spine.  

The right upper extremity radiculopathy, however, was not demonstrated at the time of the claim for service connection for the cervical spine disability or until after the current July 20, 2012, effective date.  

Service treatment records document that the Veteran reported right hand and arm weakness beginning in June 2008.  This pain progressed despite physical therapy to include paresthesias of the right hand and a June 2009 MRI of the cervical spine demonstrated a herniated disc.  As there was possible compression of the right C6 nerve root, an anterior cervical disc fusion was performed.  The surgery relieved the right hand and arm paresthesias and a June 2010 electrodiagnostic study of the right upper extremity was normal.  

Upon VA examination in September 2010, although the Veteran reported radiating pain into the right shoulder and right arm, he specifically denied paresthesia and weakness related to the cervical spine disability.  The examination of the upper extremities revealed motor function within normal limits, sensory exam to pinprick/pain, touch, position, vibration, and temperature intact, full reflexes of the right bicep, triceps, brachioradialis, and right finger.  The examiner stated that the upper extremities show no signs of pathologic reflexes and there were no signs of cervical intervertebral disc syndrome or permanent nerve root involvement.  The examiner did not diagnose any right upper extremity radicular disability.  

In fact, the first diagnosis of right upper extremity came after the currently assigned effective date of July 20, 2012.  In February 2013, the Veteran's private physician, Dr. J.T., submitted a Disability Benefits Questionnaire (DBQ) which diagnosed right upper extremity radiculopathy with moderate involvement of the C5-6 nerve roots, upper radicular group.  Two VA examinations were completed in February and June 2013 where right upper extremity radiculopathy was diagnosed.  

Based on the foregoing, although the Board finds that the issue of service connection for right upper extremity radiculopathy was raised in connection with the claim for service connection for a cervical spine disability, and although the Veteran complained of various right upper extremity symptoms during service and in the years after service, whether the Veteran had right upper extremity radiculopathy was directly considered in a June 2010 electrodiagnostic study and in the September 2010 VA examination.  He was found to not have radiculopathy of the right upper extremity at that time.  In addition, the Veteran specifically denied radicular symptoms of paresthesia and weakness in the September 2010 VA examination.  Radiculopathy of the right upper extremity was not diagnosed until well after the current effective date of July 20, 2012.  As such, as entitlement to service connection for right upper extremity radiculopathy arose after the effective date currently assigned, the Board concludes that an effective date earlier than July 20, 2012, is not warranted.  


Lumbar Spine Disability

The Veteran contends his lumbar spine disability is more severe than currently rated.  His lumbar spine disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  At the outset, the Board notes that the issue of related neurologic symptomatology is discussed in the remand portion of this decision.  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), the next highest rating, a 40 percent evaluation, is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2015).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, Note (2) (2015).

In other words, given the above criteria, the Veteran is entitled to an increased evaluation only on three bases:  limitation of flexion to 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

At a September 2010 VA examination, forward flexion was possible to 70 degrees without any changes with repetitive testing.  The examiner stated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further stated that there was no functional limitation of standing and walking.  The examiner diagnosed L4-5 degenerative disc disease, lumbar spine, as demonstrated on X-ray.  

The Veteran submitted a Disability Benefits Questionnaire completed by his treating private provider, Dr. J.T., dated in December 2012.  The Veteran reported lumbar spine flare-ups two to three times a week, ranging from moderate to severe pain, and episodes of immobility, causing him to miss work.  The physician noted forward flexion possible to 20 degrees, with pain beginning at zero to five degrees and noted that the Veteran required assistance with his lands on his legs when returning to neutral.  The physician stated that the Veteran was unable to perform repetitive testing at that time due to severe symptoms with radiculopathy after testing and fatigue.  The physician noted IVDS and indicated that the Veteran had experienced an incapacitating episode of less than one week over the past 12 months.  

During a June 2013 VA examination, the Veteran reportedly denied flare-ups of lumbar spine symptoms.  Forward flexion was possible to 70 degrees with objective evidence of painful motion at the end and no change with repetitive testing.  The examiner stated that the Veteran did not have additional limitation in range of motion following repetitive-use testing and that there were no additional functional limitations, including loss of range of motion, during flare-ups or due to painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.

Finally, during the January 2015 VA examination, the Veteran again denied flare-ups of lumbar spine symptoms.  Forward flexion was possible to 60 degrees with objective evidence of pain beginning at 30 degrees.  There was no additional loss of range of motion with repetitive testing.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability.  The examiner noted the Veteran's IVDS but found that his incapacitating episodes lasted at least one week but less than two weeks over the previous 12 months.  

The Board notes that treatment records during and after service demonstrate treatment for lumbar spine symptoms and do not contain evidence demonstrating that an increased rating for lumbar spine disability is warranted.  

Based on the forgoing, the Board concludes that the lumbar spine disability more nearly approximated a 20 percent disability rating throughout the period on appeal.  The findings of the September 2010, June 2013, and January 2015 VA examiners are fairly consistent, with forward flexion possible to 60 or 70 degrees and objective evidence of painful motion.  Each VA examiner stated that joint function of the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups, including after repetitive use.  In addition, the Veteran denied flare-ups during the June 2013 and January 2015 VA examinations.  

The Board notes that the December 2012 DBQ completed by his treating private physician indicates a lumbar spine disability which is drastically more severe and includes the report of frequent flare-ups.  The Board finds that if the findings of the 2012 DBQ were more indicative of the functional impairment caused by the lumbar spine disability, such findings would certainly be repeated throughout the claims file.  The findings of the private physician, however, are in direct contradiction to the VA examinations conducted before and after the 2012 DBQ was completed.  As such, the Board concludes that the 2012 DBQ findings are an outlier in this case and do not reflect the Veteran's actual functional impairment throughout the period on appeal.  

The Board acknowledges that in an October 2015 statement, the Veteran's representative asserted that because the January 2015 VA examiner found that pain began at 30 degrees of forward flexion, the proper rating is a 40 percent disability rating.  The Board, however, notes that although the examiner did find that pain began at 30 degrees, forward flexion was possible to 60 degrees.  The examiner specifically found that flare-ups and pain did not result in functional impairment or additional loss of motion.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the examination provided sufficient information to properly evaluate the Veteran's lumbar spine disability.  Id. 

Therefore, the Board finds that the Veteran's lumbar spine disability more closely approximated a 20 percent disability rating throughout the period on appeal in terms of functional impairment of forward flexion.  

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.  In fact, the longest incapacitating episode reported by the Veteran was less than two weeks.  Therefore, an increased schedular rating under Diagnostic Code 5237 or 5243 is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court of Appeals for Veteran Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a Veteran is entitled to an extra-schedular rating-(1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, the nature and severity of the Veteran's lumbar spine disability, including the pain, stiffness, and limitation of motion, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


Cervical Spine Disability

The Veteran contends that his cervical spine disability is more severe than currently rated.  His cervical spine disability is rated as 20 percent disabling prior to January 5, 2015, and as 10 percent disabling from that day forward, under 38 C.F.R. § 4.71a, Diagnostic Code 5241 for spinal fusion.  At the outset, the Board notes that the issue of related neurologic symptomatology of the left upper extremity is discussed in the remand portion of this decision and a separate rating for right upper extremity radiculopathy associated with the cervical spine disability has been granted and is not on appeal.  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), spinal fusion with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  Spinal fusion with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  Spinal fusion with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  A 40 percent disability rating is awarded for unfavorable ankylosis of the cervical spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5241.   

Note (2) to the rating formula specifies that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (2) (2015).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2015).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, Note (2) (2015).

When rating a scar of the head, face, or neck, under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

There are eight characteristics of disfigurement for purposes of evaluation under 
§ 4.118, as follows:  Scar 5 or more inches (in.) (13 or more centimeters (cm.)) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note I.  

Under Diagnostic Code 7804, one painful or unstable scar warrants a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

In a September 2010 VA examination, the examiner noted that his current cervical spine disability, status post C5-6 anterior cervical discectomy and fusion, was diagnosed following his surgery during service.  He reported experiencing pain which began in June 2008, occurs two times per week, and lasts for two days each time.  The Veteran reported that the pain was spontaneous, exacerbated by activity, was relieved by medication, and that the pain level was mild.  The Veteran reported that during flare-ups, he experiences functional impairment, which is described as weakness, pain, and limitation of motion.  

Upon examination, the examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs, or ankylosis of the cervical spine.  Forward flexion was possible to 25 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 30 degrees, and left rotation to 45 degrees, for a combined range of motion of 170 degrees.  Pain was noted at the end of each measurement and there was no additional loss of motion found following repetitive-use testing.  The examiner found that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Veteran's private physician, Dr. J.T., completed a DBQ dated in February 2013.  In it, he noted forward flexion possible to 25 degrees, extension possible to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 65 degrees for a combined total of 210 degrees.  The physician noted that pain began at five degrees for each measurement.  The physician stated that the Veteran was unable to perform repetitive testing but nevertheless stated that the Veteran has additional functional loss following repetitions.  The physician noted guarding or muscle spasm present but without resulting abnormal gait or spinal contour.  Regarding incapacitating episodes, the physician noted a total duration of at least two weeks but less than four weeks over the past 12 months.  

During a June 2013 VA examination, the Veteran denied flare-ups of cervical spine symptomatology that impacted his cervical spine functioning.  Examination revealed forward flexion to 30 degrees without objective evidence of painful motion; extension to 20 degrees, without any indication regarding painful motion; right lateral flexion to 20 degrees, with pain at the end; left lateral flexion to 20 degrees, with pain at the end; right lateral rotation to 40 degrees, with pain at the end; and left lateral rotation, with pain at the end.  The combined range of motion equaled 170 degrees and the examiner noted no additional loss of range of motion following repetitive-use testing.  The examiner further stated that there are no additional functional limitations, including no additional loss of range of motion, during flare-ups or secondary to painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The examiner found no localized tenderness or pain on palpation, no guarding or muscle spasm and concluded that the Veteran did not have IVDS of the cervical spine.  
Regarding the scar, the June 2013 examiner noted that the horizontal, linear scar was 4 cm. long on the right lower anterior neck and was not pigmented, depressed, elevated, adherent, or tender.  

Finally, during a January 2015 VA examination, the Veteran reported limited cervical range of motion, persistent stiffness, and occasional pain extending into the right shoulder and denied flare-ups that impact the function of the cervical spine/neck.  Upon examination, forward flexion was possible to 40 degrees, with pain beginning at 20 degrees; extension to 20 degrees with pain throughout; right lateral flexion to 45 degrees or greater, with pain beginning at 10 degrees; left lateral flexion to 45 degrees or greater, with pain beginning at 15 degrees; right lateral rotation to 80 degrees or greater, with pain beginning at the end; and left lateral rotation to 80 degrees or greater, with pain beginning at the end.  The combined range of motion equaled 310 degrees.  

There was no additional loss of motion following repetitive testing and the examiner stated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability.  The examiner found no localized tenderness or pain on palpation and no guarding or muscle spasm of the cervical spine.  Finally, the examiner diagnosed IVDS and found that the total duration of incapacitating episodes over the past 12 months to be less than one week.  

The Veteran also received a January 2015 examination of his neck scar.  The examiner found a nonpainful, stable scar measuring 5.5 cm. by 0.1 cm.  There was no elevation, depression, adherence to underlying tissue or missing underlying tissue, distortion or asymmetry of facial features of visible/palpable tissue low, although the scar was hypopigmented in a total area of 0.55 sq. cm.  The examiner stated that the scar did not result in limitation of function.  

The Board notes that treatment records during and after service demonstrate treatment for cervical spine symptoms and do not contain evidence demonstrating that an increased rating for cervical spine disability is warranted.  


Prior to January 5, 2015

Based on the forgoing, the Board concludes that the cervical spine disability more nearly approximated a 20 percent disability rating throughout the period before January 5, 2015.  The findings of the September 2010 and June 2013 VA examiners are fairly consistent, with forward flexion possible to 25 and 30 degrees, respectively, and a combined range of motion of 170 degrees.  In addition, the Veteran reported mild pain flare-ups during the 2010 examination and denied flare-ups during the June 2013.  Similarly, the DBQ completed by the Veteran's private physician revealed forward flexion of 25 degrees and a combined range of motion of 210 degrees.  To the extent that factors such as painful motion or flare-ups was noted, each VA examiner stated that joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups, including after repetitive use.  While the private physician noted painful motion and flare-ups, an opinion as to the related functional impairment, if any, was not provided.  

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire cervical spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.  In fact, the longest incapacitating episode reported by the Veteran during this period was less than four weeks.  Therefore, an increased schedular rating under Diagnostic Code 5237 or 5243 is not warranted.

Beginning January 5, 2015

Based on the forgoing, the Board concludes that the cervical spine disability more nearly approximated a 10 percent disability rating beginning on January 5, 2015, the date of the VA examination.  The VA examiner found forward flexion to 40 degrees with a combined range of motion of 310 degrees.  The Veteran denied flare-ups and to the extent that factors such as painful motion was noted, the VA examiner stated that joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, or flare-ups, including after repetitive use.  The examiner found no localized tenderness or pain on palpation and no guarding or muscle spasm of the cervical spine.  

The Board acknowledges that in an October 2015 statement, the Veteran's representative asserted that since the January 2015 VA examiner found that pain began at 20 degrees forward flexion, a 20 percent disability rating was proper.  The Board, however, notes that while the examiner did find that pain began at 20 degrees, forward flexion was possible to 40 degrees.  The examiner specifically found that factors such as pain did not result in functional impairment or additional loss of motion.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the examination provided sufficient information to properly evaluate the Veteran's lumbar spine disability and supports the finding that a 10 percent disability rating is warranted.  Id. 

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire cervical spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.  In fact, the longest incapacitating episode reported by the Veteran during this period was less than one week.  Therefore, an increased schedular rating under Diagnostic Code 5237 or 5243 is not warranted.

Scar

The Board finds that the scar on the right anterior neck does not warrant a compensable rating.  The June 2013 and January 2015 VA examiners found the scar to not be tender or painful.  At no time has the scar been noted to be painful or unstable.  Although the January 2015 VA examiner found the scar to be hypopigmented, the square area was well below the required 39 sq. cm.  At no time has one of the characteristics of disfigurement been demonstrated throughout this claim.  Finally, the neck scar has never been found to cause functional limitations.  As such, the evidence does not support a compensable rating for the service-connected scar.  

Based on the forgoing, the Board finds that entitlement to an initial schedular rating in excess of 20 percent prior to January 5, 2015, and in excess of 10 percent from that day forward is not warranted  

In this case, the nature and severity of the Veteran's cervical spine disability, including the pain, stiffness, limitation of motion, and a nonpainful, stable, non-disfiguring scar are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


Right Shoulder Disability

The Veteran contends that his right shoulder disability is more severe than currently rated.  His right shoulder disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5021 for limitation of motion of the shoulder.  At the outset, the Board notes that the right arm has been noted as the major arm throughout the claim will be evaluated as such herein.  In addition, the Board notes that right upper extremity neurologic impairment has been separately rated and the rating is not on appeal.  

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent rating is warranted for limitation of motion of the major arm at midway between the side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  

The Board notes that there is no medical evidence, nor has the Veteran reported, ankylosis of either shoulder or nonunion, malunion, fibrous union, or dislocation of either shoulder.  As such, Diagnostic Codes 5200 (ankylosis), 5202 (other impairment of the humerus), and 5203 (other impairment of the clavicle/scapula) are not for application in this case.  Therefore, under all other potentially applicable rating criteria, the Veteran will only be entitled to an increased rating if his disability is manifested by limitation of right shoulder motion to shoulder level or lower.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Unfortunately, the evidence does not demonstrate such limitation of motion.  

Upon examination in September 2010, the Veteran reported injuring his right shoulder during basic training.  He reported stiffness, fatigability, tenderness, and pain without weakness, swelling, heat, redness, giving way, lack of endurance, locking, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups precipitated by activity as often as three times per month and lasting two days each, where pain was described as a 7 on a scale of one to 10, with 10 being the most severe.  The Veteran denied hospitalization or surgery as well as incapacitation from the right shoulder disability in the previous 12 months.  

Examination revealed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  The examiner found full flexion and abduction without any changes following repetition and stated that joint function was no additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Right shoulder X-ray findings were within normal limits, and the examiner diagnosed right shoulder sprain.  

Upon examination in June 2013, the Veteran specifically denied experiencing flare-ups.  Right shoulder flexion was possible to 150 degrees, at which point pain began.  Right shoulder abduction was to 150 degrees with pain at the end.  There was no functional loss or additional limitation following repetitive-use testing.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was no additional range of motion loss due to pain on use or during flare-ups.  

Finally, during a January 2015 VA examination, the Veteran reported episodic dull pain at the back of the right shoulder, one day per month.  He reported a limited range of motion of the right shoulder, but reported being able to lift up to 35 pounds from floor to waist and 25 pounds overhead.  The examiner found full flexion and abduction each to 180 degrees without any changes following three repetitions.  The examiner noted pain on movement and pain when the joint was used in weight-bearing and non-weight-bearing activities, but found that the such pain did not result in any functional impairment or loss of range of motion. Overall, the examiner found no functional loss during flare-ups and repetitive use.  Muscle strength was full with forward flexion and abduction; there was no evidence of atrophy, and no ankylosis.  There was no shoulder instability, dislocation, or labral pathology suspected.  There was no loss of head, nonunion, malunion of the humerus with moderate or marked deformity.  There was tenderness to palpation but no guarding of movement of the right shoulder.  There was full muscle strength with right shoulder abduction and forward flexion.  The examiner found no evidence of ankylosis, mechanical symptoms, recurrent dislocation/subluxation, or instability.  

The Board notes that although treatment records during and after service demonstrate treatment for right shoulder symptoms, they do not contain evidence contradicting the findings of the three VA examiners who assessed the severity of the right shoulder symptoms throughout the claim or indicate that an increased initial rating is warranted.  

Based on the foregoing, the Board concludes that an initial rating in excess of 10 percent based on limitation of motion is not warranted.  At no time has right shoulder range of motion been demonstrated to be limited to shoulder level upon examination, even following repetitive motion.  All three VA examiners found that right shoulder motion was not limited by functional factors such as pain, disturbance of locomotion, weakness, or incoordination.  Although the Veteran reported flare-ups in the September 2010 VA examination, he specifically denied flare-ups to the June 2013 examiner and described only episodic dull pain at the back of the right shoulder one day per month during the January 2015 VA examination.  The January 2015 VA examiner found that there was no additional functional loss or loss of motion due to flare-ups or repetitive use.  

The Board acknowledges that in an October 2015 statement, the Veteran's representative asserted that the 2015 VA examination is inadequate because the examiner did not note the point at which pain began.  The representative further asserted that there was a sizable reduction in the ability to lift weight over his head compared to that of lifting weight from the floor as further evidence that the January 2015 VA examination report is inadequate.  The Board, however, notes that although the examiner did not note the point at which pain began, the examiner did find that the pain present in the right shoulder did not result in a functional impairment or additional loss of motion.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the examination provided sufficient information to properly evaluate the Veteran's lumbar spine disability.  Id. 

In addition, although the Veteran reported a 10 pound difference in the amount of weight he could lift above his head as opposed to from the floor to his waist, the important point here is that he was able to lift 25 pounds over his head.  This fact, reported by the Veteran himself, clearly indicates that his right shoulder range of motion is not functionally limited to shoulder height or lower.  

As such, the Board concludes that there is no evidence demonstrating limitation of motion to shoulder level or lower throughout the period on appeal and entitlement to a higher initial schedular rating in excess of 10 percent is not warranted.  
In addition, the nature and severity of the Veteran's right shoulder disability, including the pain, stiffness, fatigability, and tenderness, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Left Ankle Disability

The Veteran contends that his left ankle disability is more severe than currently rated.  The Veteran's left ankle disability has been evaluated as 10 percent disabling under Diagnostic Code 5271, for ankle limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Under that code, a 10 percent disability rating is awarded for moderate limitation of ankle motion and a maximum of 20 percent is awarded for marked limitation of ankle motion.  

Full range of motion of an ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  

Other rating criteria addressing ankle impairment require findings of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).  
The Board notes that any related neurologic symptomatology of the left lower extremity is discussed in the remand portion of this decision.  

Therefore, in order to receive a higher initial rating in excess of 10 percent for the left ankle disability, the evidence must demonstrate marked limitation of ankle motion.  As explained below, the evidence does not demonstrate that a disability in excess of 10 percent is warranted.  

In a September 2010 VA examination, the Veteran reported that he injured his left ankle during basic training.  He reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain without heat, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported the occurrence of flare-ups as often as twice per week each lasting two days, precipitated spontaneously by activity and relieved by rest and medication.  On a scale of 1 to 10, with 10 being the worst, the Veteran reported the severity of his pain as 6.  He further described a moderate reduction in elasticity during flare-ups.  The Veteran reported a difficulty walking and standing, a decreased ability for running, and the inability to march.  He denied hospitalization or surgery and reported no incapacitation for his left ankle disability.  

Upon examination, the Veteran walked with a steady, normal gait.  Both legs were of equal length and an examination of the feet did not reveal any signs of abnormal weight bearing or breakdown.  The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  The examiner stated that there was no evidence of deformity or ankylosis.  Left ankle dorsiflexion and plantar flexion were full and were not limited following repetitive motion.  The examiner stated that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An X-ray was found to be within normal limits and there was no indication of malunion of the os calcis or malunion of the astralgus on the left.  The examiner diagnosed left ankle sprain.  

Upon examination in June 2013, the Veteran reported the in-service left ankle injury and stated that he has not had to see a provider for any left ankle sprain in the past few years.  He further reported using over-the-counter pain medication for left ankle pain, but stated that he used this sparingly.  

The 2013 VA examiner found that dorsiflexion and plantar flexion were full without objective evidence of pain on motion and were not limited following repetitive motion.  The examiner stated that the Veteran did not have any functional loss or impairment of the left ankle during flare-ups or following repetitive use due to any functional factors such as pain, weakness, excessive fatigability, lack of endurance, or incoordination.  Muscle strength with plantar flexion and dorsiflexion was full and an anterior drawer and talar tilt test revealed no evidence of laxity or instability.  The examiner found no evidence of ankylosis.  A June 2013 X-ray of the left ankle was negative.  

Finally, the Veteran received his last VA examination in January 2015.  He did not report flare-ups that impact left ankle functioning.  The examiner found that dorsiflexion and plantar flexion were full and were not limited following repetitive motion.  The examiner noted pain on movement, disturbance of locomotion, and interference with standing with the left ankle but found that none of these factors resulted in limitation of motion.  Muscle strength with plantar flexion and dorsiflexion was full and there was no evidence of atrophy.  The examiner found no instability or ankylosis and stated that the Veteran has never had shin splints, stress fracture, malunion calcaneus (os calcis) or talus (astragalus).  

The Board notes that although treatment records during and after service demonstrate treatment for left ankle symptoms, they do not contain evidence contradicting the findings of the three VA examiners who assessed the severity of the left ankle symptoms throughout the claim or demonstrate that a higher initial rating is warranted.  

Based on the foregoing, the Board concludes that an initial rating in excess of 10 percent based on limitation of motion is not warranted.  At no time has the left ankle range of motion been demonstrated to be limited upon examination, even following repetitive motion.  All three VA examiners found that left ankle motion was not limited by functional factors such as pain, disturbance of locomotion, weakness, or incoordination.  Although the Veteran reported flare-ups in the September 2010 VA examination, he described the resulting limitation of motion as moderate.  He reported to the 2013 examiner that has not had to see a provider for any left ankle sprain in the past few years and that although he used medication to manage pain flare-ups, he uses this sparingly.  Finally, he denied flare-ups of left ankle pain in January 2015.  As such, the Board concludes that there is no evidence demonstrating marked limitation of motion of the left ankle throughout the period on appeal.  

All other rating codes relevant to the ankle have been considered and do not provide for a rating in excess of 10 percent.  The Board notes that ankylosis, malunion of the os calcis or astragalus, and astragalectomy have not been demonstrated, and, therefore, Diagnostic Codes 5270, 5273, and 5274 are not applicable.  In addition, Diagnostic Code 5262, which can involve ankle impairment, is not relevant to the Veteran's current disability as malunion of the tibia and fibula has not been demonstrated. 
  
Therefore, the Board finds that an initial rating in excess of 10 percent is not warranted throughout the entire period on appeal. 

Here, the nature and severity of the Veteran's left ankle disability, including the pain and stiffness, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Allergic Rhinitis

The Veteran has been diagnosed as having allergic rhinitis throughout the claim, beginning during service.  His service-connected allergic rhinitis is currently rated as 10 percent disabling, under Diagnostic Code 6522, which specifically contemplates allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).

Under Diagnostic Code 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps present.  Id.

Therefore, in order for an the Veteran to receive an increased rating in this claim, nasal polyps must be demonstrated.  

Upon VA examination in September 2010, the Veteran reported that he has constant sinus problems and experiences three non-incapacitating episodes per year.  He stated that he has a good response to medication without side effects and his symptoms occur when not taking medication.  The Veteran specifically reported that he does not experience any overall functional impairment from this condition.  Examination revealed no nasal obstruction, no deviated septum, no partial loss of the nose or ala, no scar or disfigurement, and no nasal polyps.  The examiner diagnosed allergic rhinitis due to subjective factors of rhinitis and the use of allergy medication and found no evidence of bacterial rhinitis.  

Upon VA examination in June 2013, the Veteran reported the continued use of allergy medication to control his allergic rhinitis.  He reported flare-ups about once per month and the development of acute sinus infections about once per quarter.  The examiner found no nasal obstruction, no hypertrophy of the nasal turbinates, and no nasal polyps.  

Finally, upon examination in January 2015, the Veteran reported the continued use of allergy medicine to treat his allergic rhinitis.  The examiner found complete obstruction on one side due to rhinitis and permanent hypertrophy of the nasal turbinates without greater than 50 percent obstruction of the nasal passage on both sides, no granulomatous conditions, and no nasal polyps.  The examiner concluded that the Veteran's allergic rhinitis did not impact his ability to work.  

The Board notes that there are service treatment records and post-service VA treatment records in the claims file; however, at no time has the Veteran been noted to have nasal polyps or symptoms more severe than those described upon VA examination.  

Based upon the forgoing, the Board finds that an increased rating in excess of 10 percent is not warranted in this case.  The rating criteria under Diagnostic Code 6522 specifically consider the Veteran's consistently diagnosed and service-connected allergic or vasomotor rhinitis disability and there are no other diagnostic codes which are more applicable in this case.  Diagnostic Code 6522 requires the presence of nasal polyps in order to receive the next highest and maximum rating and the Veteran has been specifically found to not have nasal polyps upon examination in September 2010, June 2013, and January 2015.  The Veteran has never reported, nor does the medical evidence of record demonstrate, the presence of nasal polyps at any time during this appeal.  Therefore, an initial schedular rating in excess of 10 percent is not warranted.  

In this case, the nature and severity of the Veteran's allergic rhinitis disability, including the pain, congestion, and nasal obstruction, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Tension Headaches

The Veteran's tension headaches are currently rated as 10 percent disabling, under Diagnostic Code 8100, for migraine headaches.  Diagnostic Code 8100 provides a 10 percent rating where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Upon examination in September 2010, the Veteran described his tension headaches as blinding pain in the forehead and behind the eyes with a pain level of 9 on a 10 point scale.  He stated that he was able to go to work despite the headaches, but he required medication.  He reported that his symptoms occur as often as once a week with each occurrence lasting eight hours.  During flare-ups, he stated that he was limited in his ability to perform daily functions due to changes in vision.  The examiner diagnosed tension headaches.  

In a July 2012 notice of disagreement, the Veteran, through his representative, reported that he has four headaches per week, which last up to six hours each, which have recently worsened.  The Veteran reported that he had recently had a headache which prompted him to go to the emergency room, which the Veteran's representative asserted was certainly a prostrating attack.  The representative stated that records of this treatment would be sent to VA; however, there is no evidence of such emergency room treatment and the Veteran has not identified the location or date of this treatment.  

In a March 2013 VA Form 9, the Veteran, through his representative, again reported that he had four headaches per week, which lasted up to six hours each.  He reported that he took medication, that sometimes he needed to lie down in a dark, quiet room, and that he otherwise did what he could to lessen the impact of the attack.  He further asserted that he did not go to the doctor every time he had a headache and that his statements should be considered evidence of the severity of the attacks. 

Upon examination in January 2015, the Veteran reported global headaches with pressure-type pain on both sides of the head, which occurred one to two times per week and lasted for 30 minutes to two hours in response to ibuprofen.  The Veteran reported related nausea and sensitivity to light but no vomiting.  The examiner found no evidence of prostrating attacks of migraine pain but indicated that the Veteran had prostrating attacks of non-migraine headache pain occurring less than once every two months.  The examiner specifically found no evidence of very frequent prostrating and prolonged attacks.  The examiner found that the Veteran's headaches did not impact his ability to work.  

The Board notes that although there are service treatment records and VA treatment records documenting treatment for headaches, this evidence does not document any evidence of prostrating attacks and certainly does not demonstrate prostrating attacks occurring once per month on average.  

Based on the foregoing, the Board concludes that the Veteran's tension headaches more nearly approximated a 10 percent disability rating and does not warrant an increased rating.  The first evidence or suggestion of prostrating attacks came in the Veteran's July 2012 notice of disagreement, where the Veteran's representative reported a recent emergency room visit for headache treatment and stated that this was certainly prostrating.  The Board, however, notes that this was the only potentially prostrating attack reported by the Veteran during all of 2012.  Although the Veteran reported in the March 2013 VA Form 9 that he sometimes has to lie in a dark, quiet room to treat his headaches, he did not provide any information as to how often this occurred.  The January 2015 VA examiner confirmed that the Veteran experienced non-migraine headache prostrating attacks, but at a rate of less than one every two months.  As noted above, although the remaining medical evidence of record demonstrates treatment of tension headaches, the Veteran has not reported, nor has he been shown to experience prostrating attacks occurring on average once per month.  

Here, the nature and severity of the Veteran's tension headaches disability, including headache pain and sensitivity to light or sound, are contemplated by the rating criteria.  In other words, he does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.


ORDER

The claim for entitlement to a higher initial rating for IBS is dismissed.  

Entitlement to an effective date earlier than July 20, 2012, for the award of service connection for right upper extremity radiculopathy is denied.  

Entitlement to an initial rating in excess of 20 percent for lumbar spine disability is denied.  

Prior to January 5, 2015, entitlement to a higher initial rating in excess of 20 percent for cervical spine disability is denied.  

Beginning January 5, 2015, entitlement to a higher initial rating in excess of 10 percent for cervical spine disability is denied.  

Entitlement to an initial rating in excess of 10 percent for right shoulder disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent for left ankle disability is denied.  

Entitlement to a higher initial rating in excess of 10 percent for allergic rhinitis is denied.  

Entitlement to a higher initial rating in excess of 10 percent for tension headaches is denied.  


REMAND

In the January 2015 VA back and neck examinations, the VA examiner found no evidence of any radicular symptoms related to either disability; however, as noted above, the Veteran has been diagnosed as having right upper extremity radiculopathy, which has been service connected and evaluated as moderately severe.  This calls into question the VA examiner's findings regarding radiculopathy.  Furthermore, as noted by the Veteran's representative in an October 2015 statement, the January 2015 VA examiner found there to be reduced reflexes in the right ankle attributable to the low back, but there is no rationale as to why this neurologic symptom does not equate to a compensable radiculopathy of some sort.  Finally, the Board notes that the Veteran has reported various radicular symptoms in each extremity throughout the claim and has been noted with radiculopathy in each extremity by his private physician.  As such, the Board finds that a new VA examination in warranted to assess whether the Veteran currently has or has ever had bilateral lower extremity or left upper extremity radiculopathy associated with the service-connected lumbar and cervical spine disabilities.  

Regarding the claim for service connection for myofascial pain syndrome and service connection for fibromyalgia, the Board notes that the Veteran was diagnosed as having myofascial pain syndrome during service in June 2010, but has not been diagnosed as having that disability following service.  Service treatment records document treatment for pain throughout the body in various muscles and joints but do not document any diagnosis or treatment for fibromyalgia.  In an August 2012 private examination, the Veteran's treating physician, Dr. J.C., indicated that the Veteran reported that he was medically discharged from military service due in part to chronic fibromyalgia.  Then, in a Disability Benefits Questionnaire received in January 2013, Dr. J.C. again noted the diagnosis of fibromyalgia based upon the August 2012 physical examination.  At no time has Dr. J.C. or any other medical professional linked the Veteran's current fibromyalgia with any of the in-service symptoms or the diagnosis of myofascial pain syndrome; however, the Veteran has not yet been afforded a VA examination.  The Board concludes that a VA examination is required in this case to assess the etiology of the currently diagnosed fibromyalgia.  

All outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development is completed, provide the Veteran with a new VA examination with a qualified examiner to assess the nature and severity of any bilateral lower extremity or left upper extremity radiculopathy.  

The virtual claims file must be made available and reviewed by the examiner.  

Then the examiner should note all neurologic abnormalities of the bilateral lower extremity and left upper extremity that are currently or have ever been present, and should describe whether such abnormalities cause or caused complete or partial paralysis, neuritis, or neuralgia of any nerve.  If there is partial paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately-severe, or severe.  

If there are neurologic symptoms which are not etiologically related to the service-connected cervical or lumbar spine disabilities, the examiner should so state and explain the rationale for such a finding.  

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability, to include fibromyalgia, is related to service.  

The claims folder must be sent to the examiner for review. 

The examiner should specifically state whether the Veteran has fibromyalgia or myofascial pain syndrome.  If the examiner does not find current fibromyalgia, an explanation as to why this finding is different from that of private providers must be provided.    

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability, to include fibromyalgia, had onset in service or is otherwise related to a disease or injury in service, including the diagnosis and treatment for myofascial pain syndrome during service.    

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


